COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-03-375
-CV





IN RE MANFREDO WINDISCH-GRAETZ
	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

Relator has notified this court that on December 29, 2003, the trial court held the hearing requested by Relator in his petition for writ of mandamus.  Therefore, Relator has requested that this mandamus proceeding be dismissed as moot.  Accordingly, this original proceeding is dismissed as moot.      

We have considered “Real Party In Interest Bell Helicopter’s Motion For Sanctions Against Relator Manfred Windisch-Graetz And Counsel.”  It is the court’s opinion that the motion should be denied.  

Relator shall pay all costs of this original proceeding
, for which let execution issue.

PER CURIAM

PANEL B:	HOLMAN, DAUPHINOT, and McCOY, JJ.

DELIVERED: January 9, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.1
.